Citation Nr: 0923661	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-02 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for polycythemia vera with 
essential thrombocytosis and polyarthralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to December 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the claim.

The record reflects the Veteran had requested a Board hearing 
in connection with this appeal.  However, he withdrew his 
hearing request in June 2007.  See 38 C.F.R. § 20.704(d)

In June 2008, the Board remanded this case for additional 
evidentiary development, to include a new VA medical 
examination to address the etiology of the Veteran's 
polycythemia vera.  The case has now been returned to the 
Board for further appellate consideration.  As a preliminary 
matter, the Board finds that the development directed by the 
June 2008 remand has been completed, and, thus, a new remand 
is not required to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998)


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The competent medical evidence reflects that the 
Veteran's polycythemia vera was present during his period of 
active service.

3.  The Veteran's polycythemia vera with essential 
thrombocytosis and polyarthralgia was not noted at the time 
of his entrance into active service.

4.  Although there was medical evidence indicative of the 
claimed disability prior to service, the records does not 
reflect the Veteran's polycythemia vera clearly and 
unmistakably pre-existed his period of active service.



CONCLUSION OF LAW

Service connection is warranted for the Veteran's 
polycythemia vera with essential thrombocytosis and 
polyarthralgia.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a November 2002 letter, 
which is clearly prior to the April 2003 rating decision that 
is the subject of this appeal.  He was also sent additional 
VCAA-compliant notification via letters dated in July 2006 
and July 2008, followed by readjudication of the case by 
Supplemental Statements of the Case dated in April 2007 and 
December 2008 which "cures" the timing problem associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 
1333-34.  

Taken together, the aforementioned VCAA letters letter 
informed the Veteran of what was necessary to substantiate 
his claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Further, both the July 
2006 and July 2008 letters included the information regarding 
disability rating(s) and effective date(s) as mandated by the 
Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.   The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All records relevant to the 
Veteran's claim are in the claims folder, including his 
service treatment records and post-service medical records.  
The Veteran has had the opportunity to present evidence and 
argument in support of this claim, and nothing reflects he 
has indicated the existence of any relevant evidence that has 
not been obtained or requested.  As detailed in the 
Introduction, he withdrew his request for a Board hearing in 
conjunction with this appeal.  A medical opinion was obtained 
regarding the etiology of the polycythemia vera from a VA 
clinician in March 2003 based upon review of the Veteran's VA 
claims folder.  Moreover, he was accorded VA examination 
September 2008 which also addressed the etiology of this 
disability.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board further observes that, for the reasons stated 
below, it concludes that service connection is warranted for 
the Veteran's polycythemia vera with essential thrombocytosis 
and polyarthralgia.  Accordingly, any deficiency regarding 
the duties to assist and notify have been rendered moot.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  Here, as detailed below, although 
there was medical evidence indicative of the claimed 
disability at the time of the Veteran's entrance into active 
service, he was not actually diagnosed with polycythemia vera 
until years after his separation from service.  To rebut the 
presumption of sound condition under section 1111 of the 
statute for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Only competent medical evidence can adequately 
address the medical question of whether or not a pre-existing 
disability has been aggravated by events occurring during 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Aggravation of a pre-existing disability thus requires 
competent medical evidence that the disability underwent a 
permanent increase in service of the severity of the 
underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms due to the increased physical demands and 
activity generally experienced in service.  38 C.F.R. § 
3.306; Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board acknowledges that an initial claim for bilateral 
foot bone spurs/chips, bilateral foot and ankle arthritis, 
and left knee arthritis was denied via an October 2001 rating 
decision.  In October 2002, the Veteran notified the RO that 
he "would like to re-open" his claim of service connection 
for polycythemia vera; thrombocytosis; arthritis in his feet, 
legs, and back; and "other complications."

The record reflects the Veteran was medically examined for 
Reserve Officers' Training Corps (ROTC) purposes in September 
1985, at which time he responded "Yes" when asked if he had 
recurrent leg cramps.  The examining physician acknowledged 
that the Veteran experienced leg cramps on running.  Further, 
laboratory testing of the Veteran's blood at that examination 
revealed a white blood count of 11.2, a red blood count of 
5.28, and a total platelet count of 1146.  A comment on the 
laboratory report indicates that the Veteran's platelet 
counts appeared "markedly increased," but no further analysis 
or diagnosis was provided, and no further treatment seems to 
have been provided the Veteran.

The Veteran's service treatment records further reflect 
several instances of treatment of his legs, feet, and ankles, 
pursuant to injuries sustained during service.  In addition, 
records dated in August 1988 reflect treatment for low back 
pain for which the Veteran was unable to cite a specific 
injury or occurrence.  On his November 1989 Report of Medical 
History on separation, the Veteran again noted his recurring 
leg cramps and also identified a "trick" or locked knee, 
which was acknowledged by the medical examiner.   However, 
his feet, lower extremities, and spine were all clinically 
evaluated as normal on the separation examination itself.

Post-service medical records reflect that the Veteran was 
diagnosed with polycythemia vera in July 2000.  Subsequent 
records from September 2002 further indicate that the 
Veteran's polyarthralgia, including his ongoing joint pain, 
was "likely related to polycythemia vera."  The Veteran's 
treatment records also document his ongoing treatment for 
polycythemia vera with essential thrombosis and for 
polyarthralgia.

In addition, the Veteran has submitted competent medical 
opinions from two (2) VA clinicians linking the polycythemia 
vera to his period of active service.  For example, a 
September 2002 statement from a VA hematologist opined that 
the Veteran's "polycythemia vera and thrombocytosis causing 
severe pain to feet and legs" was at least as likely as not 
related to his military service.  Similarly, another VA 
clinician opined in a separate September 2002 statement that 
the Veteran's "severe bilateral leg and foot pains" were at 
least as likely as not related to his military service.  
However, neither of these clinicians provided a rationale in 
support of these opinions.  Moreover, neither addressed the 
findings of the September 1985 ROTC examination which 
indicated that this disability pre-existed active military 
service.

The VA clinician who promulgated the March 2003 opinion 
concluded, based on review of the Veteran's VA claims folder, 
that it was "unlikely" that the Veteran's diagnosed 
polycythemia vera and essential thrombosis were related to 
"treatment received for conditions of the feet and leg in 
service."  The VA clinician further noted in an addendum to 
the examination report that the laboratory report from the 
Veteran's September 1985 ROTC examination could indicate the 
presence of polycythemia vera at that time.  However, this 
clinician failed to address in her opinion whether the 
polycythemia vera was itself linked to the Veteran's time in 
service, focusing instead solely on the question whether the 
Veteran's current lower extremity disabilities were related 
to his service.  Moreover, the clinician offered no 
etiological opinion as to the origins of the Veteran's 
polycythemia vera or whether that disability itself was 
likely related to the Veteran's time in service; nor whether 
the disability was, in fact, present prior to the Veteran's 
entry into service, or if the polycythemia vera increased in 
severity during service beyond the natural progression of the 
disease.

In view of the aforementioned deficiencies in these medical 
opinions, the Board remanded the case in September 2008 to 
address, in pertinent part, whether the Veteran's 
polycythemia vera clearly and unmistakably existed prior to 
his period of active duty.

In accord with the Board's remand directives, the Veteran was 
accorded a new VA medical examination in September 2008.  
Following evaluation of the Veteran and review of the VA 
claims folder, which would have included the aforementioned 
medical opinions in this case, the September 2008 VA examiner 
concluded that it was at least as likely as not that the 
polycythemia vera existed prior to military service, but that 
it did not clearly and unmistakably exist prior to such 
service.  In support of this conclusion, the VA examiner 
essentially stated that the abnormal results on cbc noted in 
1985 could indicate polycythemia vera, but that there were 
potentially alternate causes for these abnormal findings, and 
it was only the Veteran's subsequent diagnosis of 
polycythemia vera which confirmed the actual cause of these 
abnormalities.

The Board acknowledges that the September 2008 VA examiner 
did opine that there was no evidence military service caused 
aggravation or worsening of the Veteran's polycythemia vera, 
and that it appeared he had a normal progression of the 
disorder.  Nevertheless, in view of the foregoing, the Board 
must conclude that the Veteran's polycythemia vera did not 
clearly and unmistakably pre-exist service, as required to 
rebut the presumption of soundness in cases, such as this, 
where the disability was not noted on the entrance 
examination.  See VAOPGCPREC 3-2003.  Moreover, the competent 
medical evidence, including the September 2008 VA 
examination, is such that the Board must acknowledge the 
polycythemia vera was present during active service.  

The Board further observes that, in Alemany v. Brown, 9 Vet. 
App. 518 (1996), the Court noted that in light of the benefit 
of the doubt provisions of 
38 U.S.C.A. § 5107(b), an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is "definite etiology" or "obvious etiology."  Further, 
in Gilbert, supra, the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  See 
also 38 C.F.R. § 3.102.

In view of the legal requirements of 38 U.S.C.A. § 1111, as 
interpreted by VAOPGCPREC 3-2003, and the benefit of the 
doubt doctrine, the Board must conclude that service 
connection is warranted for the Veteran's polycythemia vera 
with essential thrombocytosis and polyarthralgia.


ORDER

Entitlement to service connection for polycythemia vera with 
essential thrombocytosis and polyarthralgia is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


